Title: From George Washington to David Stuart, 8 June 1788
From: Washington, George
To: Stuart, David



Dear Sir,
Mount Vernon June 8th 1788

I have received your favour of the 4th, and am happy to find that matters so far as you had proceeded, had assumed an auspicious aspect. I hope the good sense of the Country will be superior to, and overcome the local views of some, and the arrogant and malignant pride of others. The decided majority by which the proposed Constitution was ratified in South Carolina, and the almost absolute certainty of its adoption in New Hampshire, will contribute, more than a little to dispel the mist which may, have blinded the eyes of the wavering (if they have minds open to conviction and capable of foreseeing the consequences of rejection & seperation) & must one would think, turn them into the right road. I am just returned from meeting of the directors of the Potomack Co. at the Mouth of Shanendoah—veiwing the

Works at the Great falls, Seneca falls, and one between them, on my way up—The constant rains, and consequent high waters have retarded the progress of them, but exhibit nothing discouraging; on the contrary it was observed with pleasure that our operations hitherto have bid defiance to both freshes and Ice. Stand firm & look well—I am, Dear Sir Your obed. & affect. Servt

Geo. Washington.

